MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                           Sep 18 2020, 8:27 am
court except for the purpose of establishing
the defense of res judicata, collateral                                                 CLERK
                                                                                    Indiana Supreme Court
                                                                                       Court of Appeals
estoppel, or the law of the case.                                                        and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Tyler D. Helmond                                         Ian McLean
Voyles Vaiana Lukemeyer Baldwin &                        Supervising Deputy Attorney
Webb                                                     General
Indianapolis, Indiana                                    Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Matthew J. Gogarty,                                      September 18, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-825
        v.                                               Appeal from the Vanderburgh
                                                         Circuit Court
State of Indiana                                         The Honorable Kelli E. Fink,
Appellee-Plaintiff                                       Magistrate
                                                         Trial Court Cause No.
                                                         82C01-1807-F6-4800



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-825 | September 18, 2020                   Page 1 of 4
                                               Case Summary
[1]   Following a bench trial, Matthew J. Gogarty was convicted of level 6 felony

      failure to register as a sex or violent offender. On appeal, he asserts that he did

      not personally waive his right to a trial by jury, and therefore the waiver was

      invalid. The State concedes that reversible error occurred. Accordingly, we

      vacate Gogarty’s conviction and reverse and remand for a new trial.


                                   Facts and Procedural History
[2]   In July 2019, Gogarty was taken into custody and charged with level 6 felony

      failing to register as a sex or violent offender. A preliminary hearing was held

      on February 19, 2020. During the brief hearing, Gogarty’s counsel told the

      magistrate, “I had offered to waive jury trial and so we’re here today to do it

      formally.” Tr. Vol. 2 at 4. The State offered no objection, and the magistrate

      simply pronounced in open court that the “parties waive jury.” Id. Gogarty

      was present at the hearing but did not speak. The magistrate thereafter ordered

      that the “[j]ury trial set for February 21, 2020 is now a bench trial.” Appellant’s

      App. Vol. 2 at 13-14. 1


[3]   The bench trial was held before a different magistrate on February 21, 2020.

      The trial court found Gogarty guilty as charged and sentenced him to 547 days,

      with 427 days suspended to probation, minus credit for time served. This

      appeal ensued.


      1
       We note that the magistrate that presided over the preliminary hearing was not the same judicial officer that
      presided over the bench trial.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-825 | September 18, 2020                  Page 2 of 4
                                     Discussion and Decision
[4]   Gogarty contends that he did not personally waive his right to a jury trial, and

      therefore the waiver was invalid. The State concedes that the record does not

      reflect that a personal waiver occurred and that reversal and remand for a new

      trial is warranted. As our supreme court has explained, “[t]he Indiana

      Constitution guarantees the right to jury trial, which may be waived by one,

      and only one, person—the defendant. Unless the defendant personally

      communicates to the judge a desire to waive that right, he must receive a jury

      trial.” Horton v. State, 51 N.E.3d 1154, 1155 (Ind. 2016). The personal

      communication requirement derives from Indiana Code Section 35-37-1-2,

      which provides that “[t]he defendant and prosecuting attorney, with the assent of

      the court, may submit the trial to the court. Unless a defendant waives the right

      to a jury trial under the Indiana Rules of Criminal Procedure, all other trials

      must be by jury.” (Emphasis added). So, while a defendant may indeed waive

      his right to a jury trial, that waiver may occur “only when the defendant

      personally waives and only when the record reflects that action in writing or in

      open court.” Nunez v. State, 43 N.E.3d 680, 683 (Ind. Ct. App. 2015), trans.

      denied (citations omitted). These requirements ensure that the defendant’s

      waiver is “knowing, intelligent, and voluntary, with sufficient awareness of the

      surrounding circumstances and the consequences.” Id. The failure to confirm a

      defendant’s personal waiver before proceeding to bench trial constitutes

      fundamental error. Horton, 51 N.E.3d at 1160.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-825 | September 18, 2020   Page 3 of 4
[5]   Here, as conceded by the State, Gogarty did not sign a written jury trial waiver,

      and the record reflects no colloquy in open court between Gogarty and the trial

      court. As Gogarty did not personally express a desire to waive his right to a

      jury trial, the waiver was invalid. See Anderson v. State, 833 N.E.2d 119, 122

      (Ind. Ct. App. 2005) (holding waiver invalid where defendant neither signed

      written waiver nor expressed personal desire to waive right to jury trial in open

      court). We therefore vacate Gogarty’s conviction and remand this case for a

      new trial.


[6]   Reversed and remanded.


      Robb, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-825 | September 18, 2020   Page 4 of 4